Citation Nr: 1614439	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a rotator cuff tear of the left shoulder.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain and lumbar disc disease L5-S1. 

3.  Entitlement to an initial evaluation in excess of 10 percent for meniscus derangement of the left knee.

4.  Entitlement to an initial evaluation in excess of 20 percent for instability of the left knee.

5.  Entitlement to an initial evaluation in excess of 10 percent for right hip tendonitis.

6.  Entitlement to an initial evaluation in excess of 10 percent for left hip tendonitis.

7.  Entitlement to an initial evaluation in excess of 10 percent for right foot plantar fasciitis.

8.  Entitlement to an initial evaluation in excess of 10 percent for left foot plantar fasciitis. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985 and from April 2009 to April 2010.  He also served in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which granted entitlement to service connection for the claims.

In February 2014, the Veteran testified during a videoconference hearing before the Board.  A transcript of that hearing is of record.

This case was previously before the Board in May 2014 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the Remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a December 2014 rating decision, the VA Appeals Management Center (AMC) granted higher ratings of 10 percent for right and left hip tendonitis, and granted separate 10 percent ratings for left and right foot plantar fasciitis.  The AMC also granted a separate rating of 20 percent for instability of the left knee, associated with meniscus derangement of the left knee.  As the claims were not granted in full, the claims remain before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by painful motion greater than shoulder level.

2.  The Veteran's lumbar spine forward flexion is greater than 60 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees, and the Veteran does not have guarding or muscle spasm of the thoracolumbar spine severe enough to result in an abnormal gait or abnormal spinal contour.

3.  The Veteran's meniscus derangement of the left knee is not manifested by flexion limited to 30 degrees or extension limited to 15 degrees.

4.  The Veteran's instability of the left knee is manifested by moderate lateral instability.

5.  The Veteran's right hip tendonitis caused pain, but not flexion limited to 30 degrees, limitation of abduction to 10 degrees or less, or ankylosis.

6.  The Veteran's left hip tendonitis caused pain, but not flexion limited to 30 degrees, limitation of abduction to 10 degrees or less, or ankylosis.

7.  The Veteran's right foot plantar fasciitis is most appropriately characterized as moderate. 

8.  The Veteran's left foot plantar fasciitis is most appropriately characterized as moderate. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7. 4.10. 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for lumbar strain and lumbar disc disease L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5237 (2015).

3.  The criteria for an initial evaluation in excess of 10 percent for meniscus derangement, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5299-5260 (2015).

4.  The criteria for an initial evaluation in excess of 20 percent for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for entitlement to an initial evaluation in excess of 10 percent for right hip tendonitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2015). 

6.  The criteria for entitlement to an initial evaluation in excess of 10 percent for left hip tendonitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2015). 

7.  The criteria for an initial evaluation in excess of 10 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

8.  The criteria for an initial evaluation in excess of 10 percent for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated.  No additional notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed.  Cir. 2006); Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations in May 2010 and July 2014.  The examinations are adequate because they are based on thorough examinations and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed.  Cir. 2007).


II.  General Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Left Shoulder

The Veteran asserts that he is entitled to an initial evaluation in excess of 10 percent for a rotator cuff tear of the left shoulder.  For the reasons that follow, the Board finds that a higher rating is not warranted.

Rating Criteria

The Veteran's left shoulder disability is rated under Diagnostic Code (DC) 5003.  Under DC 5003, arthritis is rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  The diagnostic code applicable to limitation of motion of the shoulder is DC 5201.  Under DC 5201, limitation of motion of the arm at the shoulder level warrants a 20 percent rating and higher ratings are warranted for limitation of motion midway between the side and shoulder level and to 25 degrees from the side.  Normal range of motion of the shoulder is forward flexion and abduction to 180 degrees, with 90 degrees representing motion at the shoulder level, and internal and external rotation to 90 degrees.

Analysis

The Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his left shoulder disability.  During the appeal period, the Veteran's left shoulder has had a range of motion well beyond the shoulder level.  At a VA examination in May 2010, forward flexion of the left shoulder was 0 to 122 degrees, and 0 to 100 degrees following repetitive motion.  Abduction was 0 to 106 degrees, and after repetitive motion 0 to 94 degrees.  External rotation was 0 to 54 degrees, and after repetitive motion 0 to 54 degrees.  Internal rotation was 0 to 42 degrees, and after repetitive motion 0 to 30 degrees.  There was objective pain at the end of external and internal rotation.  There was subjective pain at the end of abduction.  There was no evidence of atrophy.  There was objective pain with palpation of the left anterior biceps tendon.  There was very much objective pain with the abduction test at 90 degrees for the supraspinatus tendon.  

At an May 2014 VA examination, the Veteran reported having daily and chronic left shoulder pain, which increased with use such as lifting, pulling, or pushing at work.  The Veteran reported having flare ups.  On examination, the left shoulder had flexion ending at 180 degrees with objective evidence of painful motion beginning at 130 degrees.  The left shoulder had abduction of 180 degrees with objective evidence of painful motion beginning at 150 degrees.  The Veteran's left shoulder had post repetitive use testing flexion of 180 degrees, and abduction of 180 degrees.  There was no additional limitation in range of motion of the shoulder and arm following repetitive use testing.  The VA examiner found the left shoulder had weakened movement and pain on movement.  The left shoulder had localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon.  The Veteran had guarding of the left shoulder.  Muscle strength testing was normal.  

The May 2014 VA examiner found the Veteran's left shoulder condition had an impact on the Veteran's ability to work.  The examiner noted that the ability to lift, push or pull heavy items could lead to increased pain causing him to take pause before resuming work.  He was still employed full time.

As noted above, when assessing the severity of a musculoskeletal disability rated based on limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  Here however, the evidence does not show the Veteran had limitation of motion, including following repetitive use, warranting a higher rating.  At the May 2010 VA examination, the Veteran had forward flexion to 100 degrees and abduction to 94 degrees following repetitive use.  At the May 2014 VA examination, the left shoulder had flexion of and abduction of 180 degrees following repetitive use.  Shoulder flexion and abduction at shoulder level is 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  Therefore, even following repetitive use, the Veteran's left shoulder had flexion and abduction to higher than shoulder level.  There is no indication the Veteran had left shoulder limitation of motion following flare-ups that warranted a higher rating.  The evidence thus reflects that there is no additional functional impairment due to flare-ups or otherwise that results in limitation of motion that more nearly approximated limitation of motion of the arm at the shoulder level warranting a rating of 20 percent under DC 5201.  

The Board has considered whether the left shoulder disability warrants a higher rating under another Diagnostic Code, but finds that other Diagnostic Codes are not applicable.  The evidence does not show the Veteran had ankylosis of the scapulohumeral articulation, other impairment of the humerous, or impairment of the clavicle or scapula, which could warrant a higher rating under Diagnostic Codes 5200, 5202, or 5203.  

The Board finds the Veteran's statements regarding pain in his left shoulder to be credible.  However, the Veteran's left shoulder pain is already contemplated in the 10 percent rating.  The Board finds that a preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted for the Veteran's left shoulder disability.

IV.  Lumbar Spine Disability

The Veteran asserts that he is entitled to an initial evaluation in excess of 10 percent for his service-connected lumbar strain and lumbar disc disease L5-S1.  For the reasons that follow, the Board finds that a higher rating is not warranted.

Rating Criteria

The Veteran's lumbar strain and lumbar disc disease L5-S1 is rated as 10 percent disabling under Diagnostic Codes 5299-5237.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 5299-5237 reflects that there is no diagnostic code specifically applicable to the Veteran's disability and that this disability is rated by analogy to lumbosacral strain.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).  The criteria for rating the Veteran's disability are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a. 

Under the General Rating Formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

The normal combined range of motion of the thoracolumbar spine is 240 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

Analysis

In a May 2010 VA examination, the Veteran's lumbar spine had forward flexion of 0 to 66 degrees.  Following repetitive motion, the lumbar spine had forward flexion of 0 to 64 degrees.  The lumbar spine had extension of 0 to 16 degrees, after repetitive motion, 0 to 12 degrees.  The lumbar spine had left lateral flexion of 0 to 20 degrees, after repetitive motion 0 to 12 degrees; right lateral flexion of 0 to 14 degrees, after repetitive motion 0 to 20 degrees; left lateral rotation of 0 to 18 degrees, after repetitive motion 0 to 20 degrees; right lateral rotation of 0 to 18 degrees, after repetitive motion 0 to 20 degrees.  There was mild objective pain at the end of extension and at the end of left lateral flexion only.  The Veteran complained of subjective pain at the end of forward flexion.

At the May 2010 VA examination, a neurologic examination was normal except that there was a decreased left Achilles reflex.  Sensory examination was normal.

The Veteran reported having dull pain of the lumbar area that was worse with bending and stooping.  The Veteran reported radiation of pain down the lower extremity.  He denied urinary incontinence and erectile dysfunction.

A March 2011 private treatment record noted that the Veteran reported having pain in his back running down into both buttocks.  No complaints or bladder dysfunction.

At a July 2014 VA examination, the lumbar spine had forward flexion ending at 90 degrees or greater with objective evidence of painful motion at 90 degrees or greater.  Extension of the lumbar spine ended at 30 degrees or greater with objective evidence of painful motion at 30 degrees or greater.  The spine had right and left lateral flexion and right and left lateral rotation ending at 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater.  Following 3 repetitions, the lumbar spine had forward flexion ending at 90 degrees or greater, extension ending at 30 degrees or greater and right and left lateral flexion and right and left lateral rotation ending at 30 degrees or greater.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran's lumbar spine had pain on movement.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Veteran did not have muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  He did have muscle spasms of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  He did not have guarding of the spine.  Muscle strength testing was normal.  Deep tendon reflexes and sensory examinations were normal.  The VA examiner found the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities and did not have intervertebral disc syndrome of the thoracolumbar spine.  The VA examiner noted the Veteran's back condition impacted his ability to work by increasing at times with pushing, pulling or lifting weights.  The examiner noted the Veteran was still employed full time.

A 20 percent rating under the General Rating Formula requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Based on the above findings, the Veteran's forward flexion and combined ranges of motion are not so impaired as to warrant the assignment of a 20 percent rating or higher under the General Rating Formula.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that although the Veteran reported flare-ups that impact the function of the thoracolumbar spine, the July 2014 VA examiner indicated that the Veteran was able to perform repetitive-use testing without decrease in any limitation of motion.

Additionally, the objective medical evidence does not demonstrate that the Veteran has a separate neurological disability distinct from his service-connected lumbar spine disability.  The medical evidence does not identify any separate neurological findings or disability.  The July 2014 VA examiner specifically found the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

As the Veteran does not have intervertebral disc syndrome requiring bed rest prescribed by a physician, the Veteran is not entitled to a higher evaluation under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In conclusion, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for his service-connected lumbar strain and lumbar disc disease L5-S1.  Although the Veteran reports pain and the Board finds his statements regarding the pain to be credible, the evidence does not show that he meets the criteria for a higher rating.  His symptoms of pain are contemplated in the Diagnostic Code.

V. Left Knee

The Veteran asserts that he is entitled to a higher initial rating for his left knee disability.  For the reasons that follow, the Board finds that higher ratings are not warranted.

Rating Criteria

The Veteran's meniscus derangement of the left knee is rated under Diagnostic Code 5299-5260.  As noted in the introduction, in a December 2014 rating decision, the RO granted entitlement to service connection for instability of the left knee associated with meniscus derangement with a separate rating of 20 percent under Diagnostic Code 5257 from April 19, 2010.  

Diagnostic Code 5299 is a general reference to disabilities of the knee.  Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg.  Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5257, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  The maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , DC 5257 (2015).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees. A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Analysis

Meniscus Derangement of the Left Knee

At a May 2010 VA examination, the Veteran reported occasionally wearing a left knee brace.  On examination, the Veteran's left knee had flexion of 0 to 120 degrees, including after repetitive motion.  Extension was full to 0 degrees.  There was subjective pain at the end of flexion.  No objective signs were observed.

At a July 2014 VA examination, the Veteran reported having chronic left knee pain that increased with activity.  On examination, the left knee had flexion of 120 degrees, with objective evidence of painful motion beginning at 90 degrees.  Extension ended at -30.  Following repetitive-use testing with 3 repetitions, the left knee had flexion ending at 120 degrees and extension of -30.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The Veteran had functional loss in the form of less movement than normal and pain on movement.

The July 2014 VA examiner found the Veteran's left knee disability impacted his ability to work because it caused increasing pain with work which required pushing, pulling and lifting of heavy objects.  

Based on the evidence of record, the Veteran's left knee disability did not meet the criteria for a rating in excess of 10 percent.  The Veteran's left knee did not have flexion limited to 30 degrees or less, even with consideration of pain and following repetitive-use.

Additionally, the Veteran's left knee does not qualify for a rating in excess of 10 percent under another diagnostic code.  The Veteran does not have ankylosis of his left knee so DC 5256 is inapplicable.  38 C.F.R. § 4.71a, DC 5256 (2015).  The Veteran does not experience dislocated cartilage, semilunar, with frequent episodes of "locking" pain and effusion into the joint so DC 5258 is inapplicable.  38 C.F.R. § 4.71a, DC 5258 (2015).  He did not have symptomatic removal of cartilage, semilunar, so DC 5259 is inapplicable.  38 C.F.R. § 4.71a, DC 5259 (2015).  The Veteran's left knee extension was not limited to 15 degrees so a disability rating higher than 10 percent is not applicable under DC 5261.  38 C.F.R. § 4.71a, DC 5261 (2015).  The Veteran does not have impairment of the tibia or fibula so DC 5262 is inapplicable.  38 C.F.R. § 4.71a, DC 5262 (2015).  The Veteran does not have genu recurvatum so DC 5263 is inapplicable.  38 C.F.R. § 4.71a, DC 5263 (2015).

The Board finds that the Veteran's left knee disability most nearly approximates the criteria for a 10 percent disability rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §4.71a, DC 5260 (2015).  The Board has considered whether a higher rating is warranted for functional loss.  The Veteran's left knee did not have additional limitation of motion warranting a higher rating even following repetitive-use testing.  The Board finds the Veteran's statements regarding his left knee pain to be credible.  The Veteran's pain on movement of the knee has been considered in the 10 percent rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board finds that a rating in excess of 10 percent for meniscus derangement of the left knee is not warranted.

Left Knee Instability

The Board further finds that an initial rating in excess of 20 percent is not warranted for left knee instability.

At the May 2010 VA examination, tests for stability were normal including the Lachman, drawer test and the test of the collateral ligaments.  However, McMurray test was strongly positive on the left knee.

The July 2014 VA examination report noted that the Veteran had medial lateral instability in the left knee of 2+ (5-10 millimeters).  Anterior stability and posterior instability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran reported he used an over the counter knee brace on occasion with good results.  

The Board finds that an evaluation of 30 percent for instability of the left knee is not warranted.  The May 2010 VA examination report indicated the Veteran's left knee stability tests were normal.  Although the July 2014 VA examination report noted the Veteran had instability of the left knee of 2+, other stability tests were normal and there was no evidence of subluxation/dislocation.  Therefore, although the Veteran's left knee has moderate instability, the disability does not most nearly approximate severe instability.  Accordingly, entitlement to an initial rating in excess of 20 percent for left knee instability under Diagnostic Code 5257 is not warranted.

VI.  Hips

The Veteran asserts that he is entitled to ratings in excess of 10 percent each for tendonitis of the right and left hips.  For the reasons that follow, the Board finds that higher ratings are not warranted.

Rating Criteria

The Veteran's tendonitis of the right and left hips is rated under Diagnostic Code 5252.  

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Under Diagnostic Code 5251 for limitation of extension of the thigh, a 10 percent evaluation is warranted when extension is limited to 5 degrees.

Under Diagnostic Code 5252 for limitation of flexion of the thigh, 10, 20, 30, and maximum 40 percent evaluations are warranted when flexion is limited to 45, 30, 20, and 10 degrees, respectively. 

Under Diagnostic Code 5253 for impairment of the thigh, a 10 percent evaluation is warranted when there is limitation of rotation of the affected leg, cannot toe-out more than 15 degrees or limitation of adduction, cannot cross legs.  A 20 percent evaluation is warranted for limitation of abduction, motion lost beyond 10 degrees.

Under Diagnostic Code 5250 for ankylosis of the hip, a 60 percent evaluation is warranted for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent evaluation is warranted for intermediate ankylosis.  A 90 percent evaluation is warranted for unfavorable or extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated.

In addition, Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. For the purpose of rating disability from arthritis, the hip is a major joint.  38 C.F.R. § 4.45(f).

For VA compensation purposes, normal range of motion for the hip and thigh is 125 degrees of flexion and 45 degrees of abduction.  See 38 C.F.R. § 4.71a, Plate II.

Separate evaluations may be assigned under Diagnostic Codes 5251 (extension), 5252 (flexion), and 5253 (abduction, adduction, or rotation) for disability of the same joint.  See VA Adjudication Procedures Manual (M21-1) III.iv.4.A.1.a-f.

Analysis

At a May 2010 VA examination, the Veteran's hips had bilateral pain with palpation in the area above the trochanters.  At a July 2014 VA examination, the Veteran reported having chronic hip pain that would increase with daily activity, including the activity and weight bearing he did at work.

At the May 2010 VA examination, the Veteran's right hip had forward flexion of 0 to 112 degrees, extension at 0 to 10 degrees, adduction at 0 to 18 degrees, abduction at 0 to 20 degrees, external rotation at 0 to 50 degrees, and internal rotation at 0 to24 degrees.  There was no change after repetitive motion, and there were no signs of objective pain thought it was generally thought that the Veteran was a little uncomfortable.

At the July 2014 VA examination, the Veteran's right hip had forward flexion ending at 110 degrees with no objective evidence of painful motion.  Hip extension ended at greater than 5 degrees.  There was no objective evidence of painful motion on extension.  There was no abduction lost beyond 10 degrees, no adduction limited such that the Veteran could not cross legs, and no rotation limited such that the Veteran could not toe-out more than 15 degrees.  Following repetitive use testing with 3 repetitions, post-test flexion of the right hip was 110 degrees.  Post-test extension was 5 degrees or greater.  Following repetitive use, there was no abduction lost beyond 10 degrees, no adduction limited such that the Veteran could not cross legs, and no rotation limited such that the Veteran could not toe-out more than 15 degrees.  

At the May 2010 VA examination, the Veteran's left hip had forward flexion of 0 to 104 degrees, extension of 0 to 10 degrees, adduction of 0 to 24 degrees, abduction of 0 to 16 degrees, external rotation of 0 to 32 degrees, and internal rotation of 0 to 28 degrees.  There was no objective pain noted during range of motion testing of the hips.  There was no change after repetitive motion.

On examination in July 2014, the Veteran's left hip had flexion ending at 110 degrees with no objective evidence of painful motion.  Left hip extension was greater than 5 degrees with no objective evidence of painful motion.  There was no adduction lost beyond 10 degrees, no adduction limited such that the Veteran could not cross legs, and no rotation limited such that the Veteran could not toe-out more than 15 degrees.  Following repetitive use testing with 3 repetitions, post-test flexion of the left hip was 110 degrees.  Post-test extension was 5 degrees or greater.  Following repetitive use, there was no abduction lost beyond 10 degrees, no adduction limited such that the Veteran could not cross legs, and no rotation limited such that the Veteran could not toe-out more than 15 degrees.  

The July 2014 VA examiner noted that the Veteran had functional loss of both hips due to less movement than normal, pain on movement and interference with sitting, standing and/or weight bearing.  Muscle strength testing was normal in both hips.  The Veteran did not have ankylosis of either hip joint.  The Veteran did not have malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  

Based on the evidence of record, ratings in excess of 10 percent are not warranted for the Veteran's left and right hip disabilities.  The evidence does not show that the Veteran had limitation of flexion of either thigh of 30 degrees or less, even with consideration of pain on motion.  The May 2010 VA examiner noted there was no change in forward flexion after repetitive motion.  Similarly, at the July 2014 VA examination, following repetitive use-testing, there was not additional limitation of motion in either hip.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Code 5252.  

The evidence also does not show that either hip had limitation of abduction of the thigh, motion lost beyond 10 degrees, which would warrant a 20 percent rating under Diagnostic Code 5253.  The evidence did not show malunion or a fracture of the femur.  Therefore, a higher rating is not warranted under Diagnostic Code 5255.  

The Board has considered, in compliance with Deluca, the extent to which a higher rating is warranted for functional loss.  The Veteran has reported pain in both hips and the Board finds the Veteran's statements to be credible.  At the May 2010 VA examination, there was no change in motion following repetitive use testing in either hip.  There was also no objective pain noted during range of motion testing.  At the July 2014 VA examination, there was no additional motion lost following repetitive use in either hip.  Therefore, the Board finds that the 10 percent evaluation in each hip already takes into consideration the Veteran's hip pain and the resulting functional impairment.  Accordingly, the Board finds that a higher rating is not warranted.  The evidence is against a finding that the Veteran is entitled to ratings in excess of 10 percent each for his right and left hip disabilities.

VII.  Plantar Fasciitis

The Veteran's service-connected left foot disability is rated under Diagnostic Code 5284, other foot injuries.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2015). 

Under 38 C.F.R. 4.63, what constitutes loss of use of a foot includes extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop, equally well served by amputation. 

VA's General Counsel stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98.  

Analysis

At a May 2010 VA examination, the Veteran's feet were normal.  The Veteran's gait was normal.  There was objective pain with palpation of the arches bilaterally.  This was present in a large area anteriorly/posteriorly bilaterally.  There was no evidence of abnormal weight bearing.  Manipulation of the distal forefoot was completely normal.  Inspection of the feet was normal.  The nails appeared normal.  There was no hallux valgus.  There were no hammertoes.  There were no calluses.  Nails were normal.  The range of motion of the feet and toes was normal.  These findings were present bilaterally.  There was a normal drawer test.  There was no evidence of inability or edema or localized pain, except in the arches.  The arches did not collapse and there was no pes planus.  Neurologic examination was normal.  The vascular examination was normal.  The diagnosis was plantar fasciitis.  The report noted the VA examiner was unable to estimate function in a flare-up without undue speculation.

At a July 2014 VA examination, the Veteran reported that his feet hurt daily over the plantar surface.  The pain was related to a burning sensation all through the day and at rest.  There was no true relief of his bilateral foot pain even with rest, soaks or medication.  He was seen by a podiatrist in 2010 and was treated with bracing on both sides at bed time for six weeks with no results.

The VA examiner found the Veteran had moderate bilateral plantar fasciitis on both sides.  The foot condition did not chronically compromise weight bearing.  The VA examiner stated that the foot condition required arch supports, custom orthotic inserts, or shoe modifications, but he had not been fitted for any at that time.  On examination of the right and left foot, the Veteran had pain.  The VA examiner found the Veteran's foot disabilities caused pain on movement, pain on weight-bearing, pain on non-weight bearing and interference with standing.  The VA examination report reflects that there was not pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no other functional loss during flare-ups or when the foot was used repeatedly over a period of time.  On examination, both plantar surfaces were very tender on palpation with tight plantar aponeurosis appreciated during the palpation.  There was also tenderness on active flexion of the toes and ankles.  

The VA examiner found the Veteran's plantar fasciitis impacted his ability to perform occupational tasks.  Specifically, the plantar pain, which was constant, was aggravated by walking, standing and carrying weight.  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for plantar fasciitis of either the left or right foot.  The evidence does not support a finding that the Veteran's plantar fasciitis was moderately severe in either foot.  Under Diagnostic Code 5284, a 10 percent evaluation is warranted for a "moderate" foot injury.  The July 2014 VA examiner found the Veteran had moderate bilateral plantar fasciitis.  The May 2010 and July 2014 VA examination reports indicated the plantar fasciitis did not chronically compromise weight bearing.  The Veteran had pain on movement, pain on weight-bearing, pain on non-weight bearing and interference with standing.  Considering the evidence of record, including the Veteran's ability to continue working, which includes standing, the Board finds that the VA examiner's assessment of the plantar fasciitis as moderate is consistent with the evidence of record.  

In addition, the Board has considered, in compliance with Deluca, the extent to which a higher rating is warranted for functional loss.  The Veteran reported pain related to a burning sensation all through the day and at rest.  The Board finds the Veteran's statements regarding the pain to be credible.  Furthermore, the July 2014 VA examiner found functional loss exhibited by pain on movement, pain on weight-bearing, pain on non-weight bearing and interference with standing. However, the Board finds that the 10 percent evaluation already takes into consideration the Veteran's complaints of bilateral foot pain and the resulting functional impairment.  Accordingly, the Board finds that a higher rating is not warranted.  

The Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code.  However, the Board finds that the following diagnostic codes pertaining to the foot and providing for higher than 10 percent evaluations do not apply in this case, as the evidence does demonstrate claw foot (Diagnostic Code 5278), malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283), or pes planus (Diagnostic Code 5276).  38 C.F.R. § 4.71a (2015).  Thus, the Board finds that the Veteran's plantar fasciitis of the right and left foot warrants no more than ratings of 10 percent disabling each.

VIII. Other Considerations

Extraschedular

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation. 38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate. The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities which were primarily productive of pain, including pain on movement.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's service-connected left shoulder, lumbar spine, left knee, bilateral hip and bilateral plantar fasciitis disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran's July 2014 VA examination report reflected that he worked full time at a store.  The record does not reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for a rotator cuff tear of the left shoulder is denied.

Entitlement to an initial evaluation in excess of 10 percent for lumbar strain and lumbar disc disease L5-S1 is denied.

Entitlement to an initial evaluation in excess of 10 percent for meniscus derangement of the left knee is denied.

Entitlement to an initial evaluation in excess of 20 percent for instability of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent for right hip tendonitis is denied.

Entitlement to an initial evaluation in excess of 10 percent for left hip tendonitis is denied.

Entitlement to an initial evaluation in excess of 10 percent for right foot plantar fasciitis is denied.

Entitlement to an initial evaluation in excess of 10 percent for left foot plantar fasciitis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


